Per Curiam.
Defendant pled guilty to the lesser included offense of larceny from a building.* He made a timely motion to withdraw this plea in the trial court, which motion was denied. He appeals therefrom. The people have filed a motion to affirm pursuant to GCR1963, 817.5(3).
A review of the briefs and plea transcript in this cause makes it manifest that the question sought to be reviewed is so insubstantial as to need no argument or formal submission.
Accordingly the motion to affirm is granted.

 MCLA § 750.360 (Stat Ann 1954 Rev § 28.592).